Citation Nr: 0701992	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  02-15 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Evaluation of anxiety, currently rated as 50 percent 
disabling.

3.  Entitlement to an effective date earlier than November 
15, 2004, for a grant of service connection for anxiety 
disorder.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from November 1970 to 
March 1972, and February 1974 to February 1975.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Peripheral neuropathy, first documented more than 25 
years after service discharge, is not attributable to 
service, including herbicide exposure.

2.  The appellant's service connected anxiety disorder is 
currently manifested by feelings of anxiety and depression, 
which does not affect his ability to function independently, 
appropriately, or effectively, or to maintain effective 
relationships.

3.  On November 15, 2004, a claim for service connection for 
post traumatic stress disorder was received by VA; an 
informal claim, formal claim, or written intent to file a 
claim for service connection for psychiatric disability was 
not received by VA prior to this date.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein, and is not due to Agent Orange.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2006).

2.  The criteria for an evaluation in excess of 50 for 
anxiety are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, 
Code 9434 (2006).

3.  The criteria for entitlement to an effective date prior 
to November 15, 2004, for a grant of service connection for 
anxiety have not been met. 38 U.S.C.A. §§ 5101(a), 5107, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2006).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.
With respect to the peripheral neuropathy claim, the Board 
finds that the VCAA letter sent to the appellant in May 2002 
complied with statutory notice requirements as outlined 
above, except as to the disability and effective date 
elements.  The appellant was advised of the evidence 
necessary to establish his claim and the types of evidence, 
he was advised of the evidence VA would obtain, and he was 
advised of the information or evidence that he should submit 
or alternatively ask VA to obtain.  This notice was provided 
prior to the initial adjudication of the claim in June 2002.  
The appellant was notified of the disability rating and 
effective date elements in March 2006.  While this notice was 
provided after the claim's initial adjudication, the Board 
finds that there is no prejudice to the appellant because a 
July 2006 Supplemental Statement of the Case (SSOC) was 
issued by the RO and this constitutes subsequent process.  
The Board stresses that this timing error is non-prejudicial 
to the appellant because he was not deprived of information 
needed to substantiate his claim and, in the end, the weight 
of the evidence is against his claims.  As the benefit sought 
could not be awarded even had there been no timing defect, 
the appellant is not prejudiced by a decision in this case.  
Also, the appellant has not shown how any error was 
prejudicial and the essential fairness of the adjudication 
was not affected.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

As for the claims for an increased evaluation and an earlier 
effective date, the Board finds that the VCAA letter dated 
March 2006, citing anxiety, complied with statutory notice 
requirements, including the Dingess/Hartman requirements 
concerning notice of the disability rating and effective date 
elements.  While this notice was provided after the claim's 
initial adjudication in November 2005, the Board finds that 
there is no prejudice to the appellant because a June 2006 
SSOC was issued by the RO and this constitutes subsequent 
process.  This timing error is non-prejudicial to the 
appellant.  The appellant was not deprived of information 
needed to substantiate his claim and, in the end, the weight 
of the evidence is against his claims.  Moreover, the claim 
for an earlier effective involves a matter of law.  There are 
no facts to be weighed and, as such, VCAA does not apply.  VA 
General Counsel has held that the notice and duty to assist 
provisions of the VCAA are not applicable to a claim, where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  See VAOPGCPREC 
5-2004.  The Board also notes that the VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to earlier effective date claims, where VCAA 
notice has already been provided.  See VAOPGCPREC 8-2003.  In 
this case, VCAA notice for the claim of service connection 
for anxiety (claimed as post traumatic stress disorder) was 
issued in February 2005 prior to the initial rating action.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records along with VA and non-VA treatment records have been 
associated with the claims folder.  Social Security 
Administration records based on disability are also included 
in the claims folder.  The appellant submitted lay statements 
and he exercised his right to a hearing, but later withdrew 
this request.  We find that there is no indication that there 
is any additional relevant evidence to be obtained either by 
the VA or by the appellant, and there is no other specific 
evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Initially, the Board notes that the appellant served during 
wartime in Vietnam as an air traffic controller.  He did not 
engage in combat and he does not assert that his claimed 
neuropathy is a result of combat.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) are not for application in this 
matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Under the provisions of 38 C.F.R. § 3.309(e) (2005), if a 
veteran was exposed to herbicides in service has a disease 
listed in 38 C.F.R. § 3.309(e), such disease shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  These diseases include 
acute and subacute peripheral neuropathy provided it is 
manifest within one year after the last exposure to an 
herbicide.  38 C.F.R. § 3.307(a)(6).  For the purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e).

Even if a veteran is found not to be entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

In this case, the Agent Orange regulatory presumption does 
not apply because the first documented diagnosis for 
peripheral neuropathy is more than 25 years after service 
discharge.  Clearly, the condition was not manifest within 
one year of exposure to herbicidal agents in Vietnam.  See 
38 C.F.R. § 3.307(a)(6).  Additionally, peripheral neuropathy 
is not a disease associated with herbicide agents.  38 C.F.R. 
§ 3.309(e).

Additionally, service connection is not established on a 
direct basis.  There is a voluminous medical record, 
including service medical records, VA outpatient treatment 
records dated May 2001 to June 2006, private treatment 
reports dated from as early as April 2002, medical records 
associated with a grant of SSA disability, and a VA medical 
opinion dated July 2006.

A review of the claims folder reflects that the appellant 
filed a claim for residuals of torn ligaments in the ankle in 
1972.  There was no mention of peripheral neuropathy, or 
abnormal neurological symptoms.  VA treatment records show 
that in August 2001 the appellant complained of lower 
extremity pain and numbness.  Soon thereafter, in January 
2002, peripheral neuropathy was assessed.  By history, his 
symptoms began in 1997.  In April 2002, the appellant again 
reported neurological symptoms since 1997.  Private treatment 
records dated June 2002 show EMG findings for peripheral 
polyneuropathy.  Private treatment records dated April to 
October 2002 reflect that the appellant was evaluated for a 
work related back injury.  At this time, it was noted that 
there was a history of peripheral neuropathy due to Agent 
Orange exposure.  Subsequently dated medical records show 
continuing management of severe peripheral neuropathy.  In 
March 2003, the appellant reported neurological symptoms 
since 1997.  In May 2003, the appellant reported a history of 
foot pain and tingling since 1970.  Other private medical 
records also reflect a history of peripheral neuropathy due 
to Agent Orange.

In a Social Security determination, there was a report that 
the veteran had been found to have been followed for pain and 
numbness of the legs and feet which had been linked to Agent 
Orange exposure in the military.

The appellant has submitted numerous written arguments in 
support of his belief that Agent Orange exposure in service 
caused his peripheral neuropathy.  Because this a medical 
question, a VA medical opinion was obtained in July 2006.  By 
history, the appellant was stationed down-wind from an 
herbicide depot in service and he was exposed to large 
amounts of herbicide from spills.  Along with the claims 
folder, the physician reviewed a printout of May 20, 2003, 
Federal Registry, as it pertains to Diseases Not Associated 
with Exposure to Certain Herbicide Agents.  68 Fed.Reg. 97 
(May 20, 2003) (presumptive service connection is not 
warranted for chronic persistent peripheral neuropathy based 
on herbicides used in Vietnam).  The physician opined that 
the exact etiology of the neuropathy was uncertain, and while 
"it is possible that the chronic herbicide exposure may have 
been at least partly related to his neuropathic symptoms," 
he could not resolve the issue without resorting to mere 
speculation.

In weighing the appellant's statements, the medical records, 
and the recent VA medical opinion, the Board concludes that 
the preponderance of the evidence is against service 
connection for peripheral neuropathy on a direct basis.  
Competent evidence has not been presented relating the onset 
of peripheral neuropathy, documented more than 25 years after 
service discharge, to the appellant's period service, 
including Agent Orange exposure.  While the appellant is 
sincere in his belief that Agent Orange exposure caused his 
current peripheral neuropathy, he is not competent to provide 
a medical opinion as to the cause of his neuropathic 
disorder.  Bostain v. West, 11 Vet.App. 12, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see 
also, Routen v. Brown, 10 Vet.App. 183, 196 (19997)("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.").  The Board acknowledges that 
the treatment records reflect a medical history for 
peripheral neuropathy due to Agent Orange exposure.  However, 
no professional has linked his peripheral neuropathy to 
service including Agent Orange exposure.  Evidence which is 
simply information recorded by a medical examiner unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence, and a lay 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).

The Board accepts that the appellant is competent to report 
his symptoms and the date these symptoms began.  However, in 
this case, the appellant's credibility is reduced because the 
reported date of onset has varied considerably in the medical 
record.  The appellant first reported that his symptoms began 
in 1997 but later reported that they existed since 1970.  The 
Board accords greater probative value to the earlier history, 
wherein he stated that his symptoms began in 1997, because it 
is more contemporaneous with his first documented complaints 
and diagnoses of record, and because this history predates 
his VA compensation claim.  The 1997 date was provided in 
conjunction with initial treatment and is expected to be more 
accurate.  Furthermore, his report of onset in 1997 is a 
statement against interest and is accepted as more credible.  
The report of a 1970 onset is also inconsistent with the 
service records.  In particular, a July 1971 neurological 
evaluation disclosed increased deep tendon reflexes with un-
sustained clonus.  The toes were and down going and there 
were no pathologic reflexes.  The cranial nerves and the 
motor systems were within normal limits.  At time of 
separation, the neurological system was normal.

Additionally, while the VA examiner in July 2006 stated that 
it was possible peripheral neuropathy developed partly due to 
Agent Orange exposure, he noted that he could not resolve the 
question without resort to mere speculation.  Generally, 
service connection may not be based on speculation or remote 
possibility.  See 38 C.F.R. § 3.102; see also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient to support a claim); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (holding 
that a general and inconclusive statement about the 
possibility of a link was not sufficient).  As such, the 
Board finds that the VA medical opinion regarding a possible 
link between peripheral neuropathy and Agent Orange exposure 
does not create a reasonable doubt that peripheral neuropathy 
is related to service.

To the extent that the Social Security Administration made 
reference to Agent Orange exposure and neuropathy, there is 
no indication that this was anything more than a reporting of 
a history.  The opinion of the Social Security Administration 
is not competent and it is accorded no probative weight.  

Lastly, there is a notation by M. Mauger, D.C. to the effect 
that the veteran has permanent nerve damage in his feet from 
Agent Orange.  However, the chiropractor provides a mere 
opinion.  There is nothing to suggest that he has any 
reasoning for reaching this opinion or entering the 
statement.  A mere statement of opinion, without more, does 
not provide an opportunity to explore the basis of the 
opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
To the extent that the examiner has competence in this field, 
the opinion is accorded little probative value.

In view of the above, service connection for peripheral 
neuropathy is denied.  Absent a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

III.  Evaluation of Anxiety

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history. 38 C.F.R. § 4.1 (2006).

The appellant's service-connected anxiety disorder is 
currently rated under the General Rating Formula for Mental 
Disorders under 38 C.F.R. § 4.130.  We note that the RO 
assigned a rating code of 9434, major depressive disorder.  
The rating criteria for anxiety and depressive disorder are 
indistinguishable, and we accept that the appellant is 
service-connected for symptoms of anxiety and depression.

The Rating Schedule provides a 50 percent rating for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  A GAF of 61 to 70 is 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

Having carefully reviewed the evidence of record, the Board 
has concluded that the appellant's service-connected 
psychiatric disorder, anxiety and depression, is no more than 
50 percent disabling.  In this regard, the Board observes 
that the appellant suffers from anxiety attacks, along with 
symptoms of depression and some impairment of concentration 
with some disturbances of motivation and mood.  However, 
there is no indication that the appellant experiences near-
continuous panic or depression affecting his ability to 
function independently, neglect of personal hygiene, 
difficulty adapting to stressful circumstances or the 
inability to establish and maintain effective relationships 
solely due to his service-connected psychiatric disorder.

The record reflects that the appellant was seen by VA in 
April 2003 for stress due to an inability to work because of 
medical problems related to a slip and fall injury at work, 
and concerns about his financial security.  He reported 
symptoms of depression along with anger and frustration with 
the governments concerning his compensation claims (VA and 
SSA).  He reported sleep and memory difficulties.  He 
reported a good relationship with his parents at present, 
five prior marriages ending in divorce, and having had four 
children.  The appellant lived alone in a self-owned trailer 
home.  Mental status examination revealed a well-groomed 
individual, oriented in all spheres with no impairment of 
speech or thought processes.  The appellant appeared restless 
and tense with a constricted affect and anxious mood.  He 
reported mild short-term memory impairment.  He denied 
suicidal and homicidal ideation.  Insight and judgment were 
intact, and the appellant showed adequate behavior control.  
An adjustment disorder with anxiety and depressed mood was 
diagnosed.  The appellant was referred to psychiatry.

A VA psychiatry note dated April 2003 reflects an impression 
for panic attacks and adjustment disorder with depressed 
mood.  A GAF score of 60 was assigned.  A support group and 
medication were planned.  VA outpatient treatment notes dated 
May 2003 reflect complaints of breathing trouble, an 
inability to get a satisfying breath of air, and problems 
with medication's side effects.  An October 2003 VA treatment 
note reflect a history of improvement in panic and anxiety 
with medication.  The appellant was alert, calm, and without 
anxiety or sadness.  A GAF of 60 was assigned.  A VA 
outpatient treatment note dated July 2004 reflects complaints 
that medications were no longer helping.  Specifically, he 
reported anxiety, depression, and sleep impairment.  Mental 
status examination reflects anxiety and sad affect, but it 
was otherwise unremarkable.  The impression was panic and 
depression.  A GAF score of 50 was assigned and his 
medications were adjusted.  A week later, the appellant 
reported continued symptoms of depression, crying spells, 
anger, agitation, anxiety, irritability, isolating, loss of 
motivation, and lack of energy.

An October 2004 VA treatment note reflects that the appellant 
had tried a number of medications for his depression and 
panic without relief.  The appellant was alert and tense, but 
without any sadness.  A VA treatment note dated November 2004 
shows complaints of sleep difficulty, crying spells, anxiety, 
depression, loss of energy, and loss of appetite (but weight 
was up).  Medication was adjusted and counseling recommended.  
In December 2004, the appellant reported by telephone 
worsening symptoms, which he attributed to an increased dose 
of medication.  The assessment was depression, and nocturnal 
panic attacks versus medication side effects.  A VA 
outpatient treatment note dated March 2005 reflects a history 
of improved symptoms, with decreased depression and better 
sleep, but continued symptoms of anxiety and agitation.

On VA psychiatric examination in August 2005, long-standing 
anxiety and depression was noted.  Depressive disorder and 
generalized anxiety disorder were diagnosed.  A GAF score of 
55 was assigned.  On mental status examination, the appellant 
appeared well-developed, well-nourished, younger looking than 
his stated age, wearing sunglasses throughout the interview.  
There was no impairment of speech or thought processes, or 
evidence of psychosis.  The appellant was oriented in all 
spheres.  The appellant denied panic attacks although he 
reported symptoms of depression and anxiety.

VA treatment records dated March and May 2006 reflects a 
history of improved symptoms of depression.  The appellant 
complained of anxiety, low energy, loss of motivation, and 
irritability and anger.  He stated that he does not leave 
home frequently because of lower extremity neuropathy.  A GAF 
score of 59 was assigned.

The Board observes that the appellant is not unemployed due 
to psychiatric related disability, and that there is no 
indication in the record that the appellant is unable to 
engage in work due to psychiatric symptomatology.  
Furthermore, the evidence of record shows that the appellant 
maintains effective social and familial relationships.  VA 
treatment records show that the appellant has received 
support from his family, both his parents and daughters.  An 
October 2002 VA treatment note reflects that the appellant's 
daughter helped with cooking, laundry, and house work.  A VA 
treatment note dated November 2005 reflects that the 
appellant was accompanied to his appointment by his 
daughters.  Also, a November 2004 VA treatment note shows 
that the appellant is able to talk with a good 
buddy/neighbor.  A May 2006 VA treatment note shows that the 
appellant was thinking about learning more about some type of 
decoration which he enjoys and that he met friends on Fridays 
to play guitar.  This suggests that any disturbances in the 
appellant's motivation or mood due to anxiety and depression 
have not precluded him from establishing and maintaining 
effective relationships.

While the evidence of record shows that his condition has not 
been static, and that his GAF score has ranged from 50 to 60, 
the appellant's overall range of functioning more closely 
approximates the criteria for a 50 percent disability rating.  
Scores ranging from 51 to 60 reflect moderate symptoms (i.e. 
occasional panic attacks) or moderate difficulty in social or 
occupational functioning (i.e. few friends, conflicts).  See 
38 C.F.R. § 4.130.  There is no evidence of impairment of 
thought, speech, judgment, or insight.  The appellant's 
feelings of anxiety are not productive of near-continuous 
panic attacks.  His depression does not affect his ability to 
function independently, appropriately, and effectively.  The 
appellant is fully oriented.  Although the appellant reports 
irritability and anger, there is no evidence of impaired 
impulse control or inappropriate behavior.

The Board has considered all the evidence of record, 
including the appellant's statements, lay statements, SSA 
records, VA and non-VA records, and report of VA examination 
dated August 2005.  The schedular criteria for increase are 
not met and the Board finds no basis upon which to assign 
staged ratings in this case.  See Fenderson, supra.  As such 
a uniform 50 percent disability evaluation is warranted.  
Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


IV.  Earlier Effective Dates

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b) (2) (i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155; see Norris v. West, 12 Vet. App. 
413, 421 (1999), distinguishing between an original claim and 
a claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157.

Based upon a complete review of the evidence on file, the 
Board finds that the effective date of November 15, 2004, is 
the earliest effective date assignable for service connection 
for anxiety.  The date of receipt of the original claim 
seeking service connection for this disorder was more than 
one year after the appellant's separation from service in 
February 1975.  Accordingly, the applicable law establishes 
that the effective date, generally, shall be no earlier than 
the date of the claim.  38 U.S.C.A. § 5110.

As to whether a claim was received earlier than November 15, 
2004, the Board finds no evidence of there being such a 
claim.  The provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  "Application" is not 
defined in the statute.  However, in the regulations, 
"claim" and "application"' are considered equivalent and 
are defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992) 
(citing 38 C.F.R. § 3.1(p)).  In the appellant's case, no 
such communication was received until November 15, 2004.

The appellant contends that, because there is a notation of 
anxiety in a service medical record dated 1971, the current 
psychiatric diagnoses relate back to that date and warrant an 
effective date coincident with service discharge.  This 
contention has no legal merit since effective dates are 
specifically tied by law to the date of a claim and there is 
no evidence of record that reflects an intent to file a 
psychiatric claim during service or soon thereafter.

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  There is no evidence on file 
which reflects that the appellant filed a claim for 
compensation for any psychiatric disability prior to the 
claim received by VA on November 15, 2004.  On his May 1972 
application for compensation, the appellant did not include 
any claim for psychiatric disability.  There is certainly no 
evidence of a written communication seeking service 
connection for psychiatric disability on file prior to the 
date of receipt of the formal claim received on November 15, 
2004.  38 C.F.R. § 3.1(p).  Accordingly, the earliest 
effective date provided by law has been awarded.  As the 
applicable law and regulatory provisions are clear on the 
issue at hand, the Board concludes that the appellant's claim 
for an effective date prior to November 15, 2004, for a grant 
of service connection for anxiety must be denied.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

Service connection for peripheral neuropathy is denied.

An evaluation in excess of 50 percent for anxiety is denied.

An effective date earlier than November 15, 2004, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


